Citation Nr: 1817332	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  05-38 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for a skin rash of the calves, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for loss of sight, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to Agent Orange.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

He died in January 2012; the Appellant in this case is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Appellant testified at a hearing in January 2018 before the undersigned Veterans Law Judge (VLJ).  At the hearing, the Appellant waived RO consideration of additional evidence.

The Appellant was granted substitution by the RO in May 2016 Correspondence.  A substitute has the same rights regarding hearings, representation, appeals, and the submission of evidence as would have applied to the claimant had the claimant not died; however, a substitute may not add an issue to or expand the claim.  38 C.F.R. § 3.1010(f) (2017).  

The issues of entitlement to service connection for hypertension, skin rash in calves, and peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In January 2018, prior to the promulgation of a decision in the appeal, the Appellant's representative requested to withdraw the appeal for entitlement to service connection for loss of sight, to include as due to exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service connection for loss of sight, to include as due to exposure to Agent Orange, by the Appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by the authorized representative.  Id.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

During the January 2018 Board videoconference hearing, the Appellant's representative requested to withdraw the appeal regarding entitlement to service connection for loss of sight.  Therefore, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction over this issue, and it is dismissed.


ORDER

The appeal for entitlement to service connection for loss of sight, to include as due to exposure to Agent Orange, is dismissed.  


REMAND

The Veteran's claims file contains a VCIP Unscannable Document(s) Placeholder for a compact disc (CD) dated February 2, 2018.  During the January 2018 Board videoconference hearing, the Appellant indicated that the CD contains documents from United Methodist Hospital which may be pertinent to the issues on appeal.  Therefore, further development is necessary before the Board can adjudicate the Appellant's claims.  In the event that the AOJ is unable to obtain the documents associated with the CD and associate them with the Veteran's claims file, the Appellant must be offered the opportunity to submit them herself.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should document, to the extent possible, what documents are contained on the unscannable CDs described in the February 2, 2018 VCIP Unscannable Document(s) Placeholder.

The AOJ should then attempt to obtain a readable or scannable CD or copies of the documents that are the subject of the February 2, 2018 VCIP Unscannable Document(s) Placeholder.  To the extent that readable copies are not made a part of the record, the Appellant must be notified of the unavailability of any missing records and be afforded an opportunity to provide any copies of such records that she may have in her possession.

2.  After completing the above action, as well as any other development that may be warranted, the RO must readjudicate the Appellant's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


